Citation Nr: 1821993	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1952 to March 1954.  He died in July 2017.  The appellant is his surviving spouse and has been recognized as a substitute claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   


FINDING OF FACT

The Veteran's service-connected disabilities rendered him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person have been met. 38 U.S.C. §§ 1114(l), 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that entitlement to SMC based on the need for aid and attendance of another person is warranted.  SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The evidence shows that the Veteran's service-connected disabilities resulted in his needing the regular aid and attendance of another person to dress and keep himself ordinarily clean and presentable, attend to the wants of nature and protect him from the hazards or dangers incident to his daily environment.  During the appeal period, the Veteran was service-connected for spinal stenosis C7 due to posttraumatic fracture, herniated nucleus pulposus of the lumbar spine, radiculopathy of the left and right upper extremities associated with spinal stenosis and depression.  The Veteran and the appellant both reported that the appellant cared for the Veteran during the appeal period.  The appellant assisted the Veteran in bathing, grooming, shaving, dental care, dressing, using the toilet and taking medication.  See April 2013 VA Examination Report.  The Veteran and appellant are competent to give testimony concerning the functional limitations exhibited by the Veteran, and the Board finds their reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The medical evidence of record shows that the Veteran required the appellant's assistance as the result of his service-connected cervical spine and upper extremity disabilities.  In a September 2010 examination report, the Veteran's treating physician noted that due to his upper extremity radiculopathy he required assistance dressing, shaving and attending to the wants of nature.  The December 2010 VA examiner noted that the Veteran's left upper extremity radiculopathy caused decreased strength and reflexes, decreased but functionally good hand grip, and mild tingling of the fingers.  He noted that the Veteran was able to manipulate buttons and feed himself, but was unable to clean himself after using the toilet due to unsteadiness.  The examiner also noted that the appellant dressed and cleaned the Veteran and assisted him to the shower.  Although the December 2010 VA examiner focused on the Veteran's non-service connected disabilities as being the primary cause of his need for assistance, the examiner opined that the Veteran's service-connected left upper extremity radiculopathy contributed to his need for aid and attendance.  

An April 2013 VA examiner noted decreased sensation in the forearm, hand and fingers, with mild paresthesias and numbness.  This examiner also reported that the Veteran's cervical spine disability caused him to be unable to turn his head from side to side without significant pain.  The examiner observed that the Veteran's neuropathy of the upper extremities contributed to his being unable to protect himself from the hazards or dangers incident to his daily environment.  

In light of this evidence, the Board finds SMC based on the need for regular aid and attendance is warranted.  Although it is unclear from the evidence of record whether the Veteran's lower extremity symptoms affecting his ability to ambulate were related to his service-connected lumbar spine disability, the evidence of record is clear that his service-connected cervical spine and upper extremity disabilities caused an inability to turn his head without extreme pain, numbness and tingling in his hands and fingers and decreased strength in his arms, hands and fingers affecting his grip.  These symptoms, in turn, caused him to be unable to dress, groom, keep himself clean or allow him to attend to the wants of nature without assistance.  Additionally, the April 2013 VA examiner found that the Veteran's upper extremity symptoms also affected his ability to protect himself from the hazards of his daily environment, and the Board finds that his inability to turn his head without severe pain caused by his cervical spine disability would also contribute to his inability to complete the daily tasks noted above.  Significantly, the Board notes that a claimant need only show that his or her service-connected disabilities result in one of the enumerated limitations or factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco, 9 Vet. App. at 224.  It is not necessary for the appellant to show that all of the factors have been met.

As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the latter benefit is moot.  Compare 38 U.S.C. § 1114(l) with 38 U.S.C. § 1114(s).


ORDER

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


